Emery, J.
In this suit to recover for the service of a stallion, the plaintiff has attached the colt and asks for a specific lien judg*226ment against the colt, as well as a personal judgment against the defendant, its owner. He claims this lien judgment under chapter 25 of the statutes of 1895, which is as follows:—
Sect. 1. “A lien is hereby created on all colts hereafter foaled in this state, to secure the payment of the service fee, for the use of the stallion begetting the same. Such lien is to continue in force until the foal is six months old, and may be enforced during that time by attachment of such foal.”
The colt was foaled on the morning of July 12th, 1898. When did it become “six months old” within the meaning of the statute? The,answer must be that it became six months old on the 11th day of January, 1899, at the beginning of that day. Age has always been reckoned that way, at least since the judgment of Chief Justice Holt in Fitzhugh v. Pennington, 1 Salk. 44, and the rule there laid down was explicitly affirmed in Bardwell v. Purrington, 107 Mass. 410 (1871). It is to be presumed that the legislature in using that phraseology was aware how age had been reckoned and intended it to be so reckoned under the statute. The statutory lien, therefore, continued in force until the beginning of the 11th day of January, 1899, and then expired. The plaintiff’s attachment was not made till the next day, January 12th, when the lien no longer existed.
But the plaintiff insists that the defendant is estopped from questioning the seasonableness of the attachment, because when apprised, some two months previous, of the plaintiff’s intention to enforce his lien, he assured the plaintiff the colt was foaled on • July 20th and thereby induced the plaintiff to delay the attachment. If the lien had been created by the defendant’s stipulation or assertion in the first instance, it perhaps would have been extended by the defendant’s statement as to a later time of foaling, ( Oakes v. Moore, 24 Maine, 214); but the lien in this case was created solely by statute and had such duration only as the statute gave it. Its entire vitality was dependent on the terms of the statute. Frost v. Ilsley, 54 Maine, 345. It could derive no life, nor prolongation of life, from any statements of the defendant made subsequent to the foaling. Such statements might estop the *227defendant personally and might subject him to various liabilities and disabilities, but they can not by estoppel enact or enlarge a statute. There was no lien on the colt of any kind or extent outside of the statute. There can be no lien judgment against the colt except upon the terms prescribed by the statute. One of those terms is that the attachment should be made before the colt was six months old. There is no provision that the parties, either or both, by estoppel or in any other way, may substitute a later date for the attachment.

Exceptions overruled.